                     MARGARET M. SHALLEY, ESQ.
                     MARGARET M. SHALLEY & ASSOCIATES, LLC
                             225 Broadway, Suite 715
                               New York, NY 10007
                              917-841-0231 (Phone)
                                212-566-8165 (Fax)
                             margaretshalley@aol.com

                                                       November 23, 2020
BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 443
New York, New York 10007
                                                 Re:     US v. Armando Gomez
                                                         18 Cr. 262 (VEC)


Honorable Judge Caproni:

       I am the attorney for the defendant, Armando Gomez, in the above-referenced matter.
Counsel has spoken with the defendant and he consents to waive his appearance and appear solely
via counsel at the conference scheduled for December 4, 2020.

       The Court’s time and attention to this matter are greatly appreciated.

                                                       Respectfully submitted,

                                                              /s/

                                                       Margaret M. Shalley

cc:    All Counsel
       (via ECF)




                                                1
